Citation Nr: 1014075	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-07 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1963 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the above claims.  The case 
is now under the jurisdiction of the Jackson, Mississippi RO.


FINDINGS OF FACT

1.  Service connection is in effect for posttraumatic stress 
disorder (PTSD), evaluated at 50 percent disabling. 

2.  The preponderance of the evidence is against finding that 
the Veteran's service-connected disabilities are so severe as 
to preclude all forms of substantially gainful employment 
consistent with his education and occupational background. 


CONCLUSION OF LAW

The criteria for a total disability rating based on 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1, 3.321(b), 3.340, 4.16 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in March 2005 correspondence of the 
information and evidence needed to substantiate and complete 
the claim, to include notice of what part of the evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  He was provided notice of how 
effective dates are determined in the March 2005 
correspondence.  The claim was readjudicated in the August 
2005 statement of the case and in a September 2007 
supplemental statement of the case.  Thus, any timing error 
was cured and rendered nonprejudicial.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in the statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate his 
claim and, as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nelson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board 
from addressing the merits of the appeal.  

II. TDIU

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.26.  Consideration may be given to his level 
of education, special training, and previous work experience 
in making this determination, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991). 
 
A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, are 
considered one disability under this section.  Id. 
 
While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the court defined "substantially gainful 
employment" as "an occupation that provides an annual 
income that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...." 
 
A veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  
"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  See Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  So even if the 
veteran does not meet the threshold minimum percentage 
standards in § 4.16(a), extra-schedular consideration is to 
be given.  Id.  See also 38 C.F.R. § 3.321(b)(1). 
 
The veteran's service-connected disability of PTSD is rated 
at 50 percent.  Hence, he does not satisfy the threshold 
minimum percentage criteria in 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.  Consequently, the only possible way 
he may obtain this benefit is on an extra-schedular basis 
under the provisions of 38 C.F.R. 
§ 4.16(b). 
 
The evidence of record, however, indicates the veteran's 
service-connected disability does not preclude him from 
obtaining and maintaining substantially gainful employment to 
a degree beyond what is contemplated by his schedular rating.  
At the June 2006 VA examination, the Veteran stated that he 
was currently employed as a warehouseman at a local business, 
although he complained about his working conditions and 
expressed doubt as to his ability to continue working there.  
At his July 2007 hearing, he reported that he had been a 
truck driver for several years, but reportedly stopped as a 
result of the mental confusion he found himself experiencing 
on the job.  However, he still maintains his commercial 
driver's license.  Since he left truck driving, he was also 
employed with a major commercial retailer and at a greenhouse 
until he became bored with the work and sought alternative 
employment.  The Veteran and his representative acknowledge 
that the Veteran has been able to obtain work, but argue for 
the TDIU on the basis of the Veteran's failure to maintain 
gainful employment due to his PTSD symptoms.  The Veteran's 
education includes a GED and two years of college education.   
 
While the Board acknowledges that the Veteran's disability 
has an effect on his ability to maintain employment, the 
disability picture presented is not so unusual or exceptional 
as to render his 50 percent rating inadequate.  The Veteran's 
employment history was explicitly considered in the August 
2004 rating decision granting him service connection with a 
50 percent schedular disability rating for PTSD.  The 50 
percent evaluation was granted on the basis of evidence 
demonstrating occupational and social impairment with reduced 
reliability and productivity.  The Board finds that the 
evidence presented in support of the Veteran's claim for TDIU 
can be best described as showing impairment of the Veteran's 
occupational activities due to reduced reliability and 
productivity.  Therefore, these effects on his occupation are 
contemplated by his 50 percent disability rating, and 
extraschedular consideration is not warranted.  38 C.F.R. § 
4.130, Diagnostic Code 9411; See Thun v. Peake, 22 Vet. App. 
111, 118 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009) 

For these reasons and bases, the Board must deny the 
Veteran's claim for a TDIU because the preponderance of the 
evidence in unfavorable and there is no doubt to resolve in 
the Veteran's favor.  See 38 C.F.R. § 4.3.


ORDER

The claim for entitlement to a TDIU, including on an extra-
schedular basis, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


